Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
	The response on 12/06/2021 to the species requirement of 10/08/2021 has been received.
With traverse, Applicant has elected the following for claims 2: the human antibody light chain framework region comprises 1) FR1, FR2, and FR3 regions of germ lines O18, and 2) FR4 region of germ line Jk fragment JK5; and, the human antibody heavy chain framework region comprises 1) FR1, FR2, FR3 regions of germ line VH3-11, and 2) FR4 region of germ line JH fragment JH6; (b) one or more CDRs of the mouse-derived antibody light chain variable region set forth in SEQ ID NO: 8, or one or more CDRs of the mouse-derived antibody heavy chain variable region set forth in SEQ ID NO:6.
Upon further consideration, SEQ ID NOs: 2 and 4 has been rejoined.
Claims 1-20 are currently pending and presented for examination on the merits.
Claims 4, 7-10, 12-18 are withdrawn from further consideration by examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
Claims 1-3, 5-6, 11, and 19-20 are currently under consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 5-6, 11, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sun et al (US20210198377 A1).
Sun et al teaches a humanized TPBG antibody comprising one or more heavy chain CDR1, the heavy chain CDR2, and the heavy chain CDR3 of the heavy chain variable region of TPBG antibody, and one or more of the light chain CDR1, the light chain CDR2, and the light chain CDR3 of the light chain variable region of TPBG antibody [Abstract]. Sun et al further teaches a TPBG antibody with heavy chain variable region SEQ ID NO: 45 [0014]. A comparison of instant SEQ ID NO: 8 and SEQ ID NO: 45 of Sun et al is shown below. Sun et al further teaches a TPBG antibody with light chain variable region SEQ ID NO: 41 [0013]. A comparison of instant SEQ ID NO: 6 and SEQ ID NO: 41 of Sun et al is shown below. Sun et al further teaches a TPBG antibody with heavy chain variable region SEQ ID NO: 5 [0013]. A comparison of instant SEQ ID NO: 4 and SEQ ID NO: 5 of Sun et al is shown below. Sun et al further teaches a TPBG antibody with light chain variable region SEQ ID NO: 1 [0013]. A comparison of instant SEQ ID NO: 2 and SEQ ID NO: 1 of Sun et al is shown below. Sun et al further teaches the preferable use of mouse or human for light or heavy chain constant region of antibody [0017]. Sun et al further teaches a full-length antibody [0019]. Sun et al further teaches culturing the recombinant expression transformant and obtaining TPBG antibody from the culture [0096]. Sun et al further teaches a method of treating a tumor by administering a humanized anti-TPBG antibody [0009]. Sun et al further teaches a method for detecting cells overexpressing TPBG protein, which comprises the following steps: contacting the antibody with 
Instant claim SEQ ID NO: 8 and Sun et al SEQ ID NO: 45.
  Query Match             100.0%;  Score 553;  DB 103;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSTSSLSASLGDRITISCRASQDIRNYLNWYQQKPDGTVKLLIYHTSRLHSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSTSSLSASLGDRITISCRASQDIRNYLNWYQQKPDGTVKLLIYHTSRLHSGVPS 60

Qy         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGDTLPLTFGAGTRLELK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDYSLTISNLEQEDIATYFCQQGDTLPLTFGAGTRLELK 107

Instant claim SEQ ID NO: 6 and Sun et al SEQ ID NO: 41.
  Query Match             100.0%;  Score 629;  DB 103;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVQLVESGGGLVRPGGSLKLSCAASGFTFSNYVMSWARQSPEKRLEWVAEISTGGSHTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVQLVESGGGLVRPGGSLKLSCAASGFTFSNYVMSWARQSPEKRLEWVAEISTGGSHTYY 60

Qy         61 SDTVTGRFTISRDNAKKALYLEMSSLRSEDTAIYYCIMFYYGSSYSMDYWGQGTSVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SDTVTGRFTISRDNAKKALYLEMSSLRSEDTAIYYCIMFYYGSSYSMDYWGQGTSVTVSS 120

Instant claim SEQ ID NO: 4 and Sun et al SEQ ID NO: 5.
  Query Match             100.0%;  Score 579;  DB 103;  Length 111;
  Best Local Similarity   100.0%;  
  Matches  111;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVLTQSPASLAVSLGQRATISCRASQSVSSSSYTYLHWYQQKPGQPPKLLIKSASNLES 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVLTQSPASLAVSLGQRATISCRASQSVSSSSYTYLHWYQQKPGQPPKLLIKSASNLES 60

Qy         61 GVPARFSGTGSGTDFTLNIHPVEEEDTATYYCQHSWEIPLTFGAGTKLELK 111
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GVPARFSGTGSGTDFTLNIHPVEEEDTATYYCQHSWEIPLTFGAGTKLELK 111

Instant claim SEQ ID NO: 2 and Sun et al SEQ ID NO: 1.
  Query Match             100.0%;  Score 632;  DB 103;  Length 120;
  Best Local Similarity   100.0%;  
  Matches  120;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DVQLVESGGGLVQPGGSRKLSCAASGFTFSNFGMHWVRQAPEKGLEWVAYISSGSTSFYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DVQLVESGGGLVQPGGSRKLSCAASGFTFSNFGMHWVRQAPEKGLEWVAYISSGSTSFYY 60

Qy         61 ADTVKGRFTISRDNPKNTLFLQMTSLRSEDTAMYYCSRTNSLLRGFFDAWGAGTTVTVSS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADTVKGRFTISRDNPKNTLFLQMTSLRSEDTAMYYCSRTNSLLRGFFDAWGAGTTVTVSS 120

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US20210198377 A1) in view of Ahmadzadeh et al (Antibody Humanization Methods for Development of Therapeutic Applications, Monoclonal Antibodies in Immunodiagnosis and Immunotherapy, 2014, Vol. 33, Number 2, pg. 67-73).
	Teachings of Sun et al are discussed above.
	Sun et al does not specifically teach the use of germ line substitutions. However, these deficiencies are made up in the teachings of Ahmadzadeh et al. 
Ahmadzadeh et al teaches the humanization of antibodies to overcome the limitations of immunogenicity from non-human sources and still retaining full biological function [Left column, pg. 67]. Ahmadzadeh et al further teaches superhumanization method based on .
Claim Rejections - 35 USC § 103
Claims 1-3, 5-6, 11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US20210198377 A1) in view of Dong et al (US 20140213770 A1).
Teachings of Sun et al are discussed above. 
Sun et al does not specifically teach specific germ line mutation of humanized antibody. However, these deficiencies are made up in the teachings of Dong et al. 
Dong et al teaches the use of germ line light chain substitution O18 [Table 4]. Dong et al further teaches germ line light chain substitution JK5 [Table 7]. Dong et al further teaches germ line heavy chain substitution VH3-11 [Table 3]. Dong et al further teaches the germ line heavy chain substitution of JH6 [Table 7].  
It would have been obvious to one of ordinary skill in the art to humanize a mouse monoclonal antibody (mAb) with known human framework regions with a reasonable expectation of success since Sun teaches the necessary CDRs and Dong teaches the claimed FR regions.  One of ordinary skill in the art at the time the invention was made would have been motivated to arrive at the claimed invention since human anti-mouse antibodies (HAMA) production had been well known phenomena when humans were injected with mAb.  One of ordinary skill in the art would have been motivate to reduce HAMA reaction during an antibody therapy.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642                                                                                                                                                                                                        

/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642